                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:11-cr-00357-FDW
 UNITED STATES OF AMERICA,                       )
                                                 )
 vs.                                             )
                                                 )
 DAVID WAYNE SULLIVAN,                           )                    ORDER
                                                 )
        Defendant.                               )
                                                 )

       THIS MATTER is before the Court on Defendant’s pro se Addendum to Motion for

Compassionate Release (Doc. No. 37).

       In light of the Court’s prior Order directing the Government to Respond (Doc. No. 35), the

Court hereby ORDERS the Government to include Defendant’s Addendum (Doc. No. 37) in its

forthcoming Response.

       IT IS SO ORDERED.


                                      Signed: June 9, 2020




                                                1



         Case 3:11-cr-00357-FDW Document 38 Filed 06/10/20 Page 1 of 1
